Citation Nr: 1210538	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected disability pension benefits for the 2007 pension year.

2.  Whether the Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected disability pension benefits for the 2008 pension year.

3.  Whether the Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected disability pension benefits for the 2009 pension year.

4.  Whether the Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected disability pension benefits for the 2010 pension year.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In September 2009, the Board remanded the appeal for additional development.

Claims to establish eligibility for non-service connected disability pension benefits for the 2011 and 2012 pension years have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals a number of inconsistencies as to whether the Veteran has any dependent children and the amount of money, if any, the dependent receives from the Social Security Administration (SSA).  

In this regard, in the Veteran's December 2005 claim for pension he reported that he had three children (PS, JS, and MS) and that he paid $233.40 a month in child support for JS and he paid $233.40 a month in child support for MS.  

In the November 2006 decision that terminated the claimant's nonservice-connected disability pension benefits, the RO nonetheless calculated his income based on a Veteran with no dependents and no spouse.  

In the August 2007, VA Form 5655, Financial Status Report, the Veteran reported that he paid a $110.40 a month in child support.  He did not list his number of dependent children.

In the April 2011, the Veteran filed with VA four VA Form 21-0517-1, Improved Pension Eligibility Verification Reports (Veteran with child), for the 2007 to 2010 pension years.  For the 2007 to 2010 pension years he reported that he had two unmarried dependent children living with him - a PS who is a helpless child and a MS who is over 18 and under 23 and attends school.  For the 2007 pension year, the Veteran also reported that one of his children received $8,004.00 a year from the SSA.  On the other hand, the Veteran also notified VA that for the 2007 to 2010 pension years, PS and MS lived with his ex-wife and that he paid $50.00 a month to his ex-wife in child support for MS.  

Given the above inconsistent statements and evidence found in the record regarding whether the Veteran has none, one, two, or three dependents for nonservice-connected disability pension benefits purposes (see 38 U.S.C.A. § 101(4) (West 2002)) for the 2007, 2008, 2009, and/or 2010 pension year and what income, if any, he receives from the SSA as a result of being that child's fiduciary for any of the years in question, the Board finds that a remand to obtain this information is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2011); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and ask him to provide VA with answers to the following questions:

a.  After providing him with the definition of a dependent for non-service connected disability pension benefits purposes, ask him to provide VA with the name and SSA number of such dependents for the 2007, 2008, 2009, and 2010 pension years.  

b.  Ask him to provide VA with proof that any named dependent is in fact his dependent for the 2007, 2008, 2009, and/or 2010 pension year.  

c.  Ask him to provide VA with the amount of any income, include SSA disability income, he receives for each dependent for the 2007, 2008, 2009, and 2010 pension years.  

All actions to obtain the requested information should be fully documented in the claims file.

2.  The RO/AMC should contact the SSA and ask it to provide VA with the amount of any disability benefits it paid to each of the Veteran's dependent children for the 2007, 2008, 2009, and 2010 pension years and the name of the party who is responsible for handling these monies in each of the years in question.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After waiting a reasonable period of time for the Veteran and the SSA to reply to the above information requests, the RO/AMC should readjudicate the claims for nonservice-connected disability pension benefits for the 2007, 2008, 2009, and 2010 pension years applying the correct number of dependents for each year and any corresponding income from any dependent for each year.

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal, and a reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


